
	

113 HR 2250 IH: Spending Reduction Act
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2250
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Owens (for
			 himself, Mr. Renacci, and
			 Mrs. Bustos) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Rules, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the head of each executive agency to submit a
		  report on the implementation of Government Accountability Office reports on
		  reducing duplication, achieving savings, and enhancing revenue within the
		  Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Spending Reduction
			 Act.
		2.Requirement for agency
			 reports on reducing duplication, achieving savings, and enhancing
			 revenue
			(a)Report
			 requirementNot later than 90
			 days after the date of the enactment of this Act, the head of each executive
			 agency shall submit to the President and Congress a report on the
			 implementation of recommendations made by the following reports of the
			 Government Accountability Office:
				(1)The March 2011
			 Government Accountability Office report to Congress titled Opportunities
			 to Reduce Potential Duplication in Government Programs, Save Tax Dollars, and
			 Enhance Revenue (GAO–11–318SP).
				(2)The February 2012
			 Government Accountability Office report to Congress titled Opportunities
			 to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance
			 Revenue (GAO–12–342SP).
				(3)The April 2013 Government Accountability
			 Office report to Congress titled Actions Needed to Reduce Fragmentation,
			 Overlap, and Duplication and Achieve Other Financial Benefits
			 (GAO–13–279SP).
				(b)Matters covered
			 in reportsEach report
			 required by subsection (a) shall include the following:
				(1)A
			 discussion by the head of the executive agency of matters on which the agency
			 agrees, disagrees, or partially agrees with the Government Accountability
			 Office, and recommendations by the head of the agency for actions that should
			 be taken in the agency as a result of the reports described in subsection
			 (a).
				(2)An opinion by the
			 Comptroller General of the United States on whether each such recommendation by
			 the head of the executive agency under paragraph (1) is consistent with the
			 intent of the Government Accountability Office reports described in subsection
			 (a).
				(3)A
			 proposal for legislative changes, if any, necessary to implement the
			 recommendations by the head of the executive agency under paragraph (1).
				(4)A
			 statement of the annual impact on costs to the Federal Government, including
			 cost savings, expected to occur as a result of the implementation of such
			 recommendations.
				(5)Such other
			 information as the head of the executive agency determines appropriate.
				3.Implementation
			(a)ImplementationNot later than 150 days after the date of
			 the enactment of this Act, the head of each executive agency shall begin to
			 implement the recommendations submitted in the report by the head of that
			 agency under section 2, in order to eliminate, consolidate, streamline, or
			 better coordinate Government programs and agencies with duplicative,
			 overlapping, or fragmented missions identified in the Government Accountability
			 Office reports described in section 2(a).
			(b)Congressional
			 disapproval
				(1)The head of an executive agency may not
			 carry out any recommendations contained in the report submitted to Congress
			 under section 2 by the head of the agency if a joint resolution is enacted, in
			 accordance with the provisions of section 4, disapproving such recommendations
			 before the earlier of—
					(A)the end of the
			 45-day period beginning on the date on which the head of the executive agency
			 submits such report; or
					(B)the adjournment of
			 Congress sine die for the session during which such report is submitted.
					(2)For purposes of
			 paragraph (1) of this subsection and subsections (a) and (b) of section 4, the
			 days on which either House of Congress is not in session because of an
			 adjournment of more than three days to a day certain shall be excluded in the
			 computation of a period.
				4.Congressional
			 consideration of executive agency report
			(a)Terms of the
			 resolutionFor purposes of section 3(b), the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the head of an executive agency
			 submits the report relating to that executive agency to Congress under section
			 2, and—
				(1)which does not
			 have a preamble;
				(2)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the recommendations as submitted by _____ on _____, the first blank
			 space being filled in with the title of the head of the executive agency
			 submitting the report, and the second blank space being filled in with the
			 appropriate date; and
				(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 ______., the blank space being filled in with the title of the head of
			 the executive agency submitting the report.
				(b)ReferralA
			 resolution described in subsection (a) that is introduced in the House of
			 Representatives shall be referred to the committee with jurisdiction over the
			 executive agency concerned. A resolution described in subsection (a) introduced
			 in the Senate shall be referred to the committee with jurisdiction over the
			 executive agency concerned.
			(c)DischargeIf
			 the committee to which a resolution described in subsection (a) is referred has
			 not reported such a resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the head of the executive agency
			 concerned submits the report to the Congress under section 2, such committee
			 shall be, at the end of such period, discharged from further consideration of
			 such resolution, and such resolution shall be placed on the appropriate
			 calendar of the House involved.
			(d)Consideration(1)On or after the third
			 day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the resolution. A
			 Member may make the motion only on the day after the calendar day on which the
			 Member announces to the House concerned the Member’s intention to make the
			 motion, except that, in the case of the House of Representatives, the motion
			 may be made without such prior announcement if the motion is made by direction
			 of the committee to which the resolution was referred. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the resolution is agreed to, the respective
			 House shall immediately proceed to consideration of the joint resolution
			 without intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the respective House until disposed
			 of.
				(2)Debate on the resolution, and on all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 2 hours, which shall be divided equally between those favoring and
			 those opposing the resolution. An amendment to the resolution is not in order.
			 A motion further to limit debate is in order and not debatable. A motion to
			 postpone, or a motion to proceed to the consideration of other business, or a
			 motion to recommit the resolution is not in order. A motion to reconsider the
			 vote by which the resolution is agreed to or disagreed to is not in
			 order.
				(3)Immediately following the conclusion
			 of the debate on a resolution described in subsection (a) and a single quorum
			 call at the conclusion of the debate if requested in accordance with the rules
			 of the appropriate House, the vote on final passage of the resolution shall
			 occur.
				(4)Appeals from the decisions of the
			 Chair relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a resolution
			 described in subsection (a) shall be decided without debate.
				(e)Consideration by
			 other house(1)If, before the passage
			 by one House of a resolution of that House described in subsection (a), that
			 House receives from the other House a resolution described in subsection (a),
			 then the following procedures shall apply:
					(A)The resolution of the other House
			 shall not be referred to a committee and may not be considered in the House
			 receiving it except in the case of final passage as provided in subparagraph
			 (B)(ii).
					(B)With respect to a resolution described
			 in subsection (a) of the House receiving the resolution—
						(i)the procedure in that House shall
			 be the same as if no resolution had been received from the other House;
			 but
						(ii)the vote on final passage shall be
			 on the resolution of the other House.
						(2)Upon disposition of the resolution
			 received from the other House, it shall no longer be in order to consider the
			 resolution that originated in the receiving House.
				(f)Rules of the
			 senate and houseThis section is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				5.DefinitionIn this Act, the term executive
			 agency has the meaning provided in section 133 of title 41, United
			 States Code.
		
